Petition for Writ of Mandamus Denied and Memorandum Opinion filed May
21, 2009







 
Petition
for Writ of Mandamus Denied and Memorandum Opinion filed May 21, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00313-CV
____________
 
IN RE RICK D. BATY, Relators
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N
On April
8, 2009, relator, Rick D. Baty, filed a petition for writ of
mandamus in this court.  See Tex. Gov=t Code Ann. ' 22.221 (Vernon 2004); see also
Tex. R. App. P. 52.  In the petition, relator asks this court to compel the
Honorable Joseph H. Halbach, Jr., presiding judge of the 333rd District Court
of Harris County, to vacate his March 10, 2009 order compelling arbitration.  
Relator
has not established his entitlement to the extraordinary relief of a writ of
mandamus.  See In re Gulf Exploration, LLC, 52 Tex. Sup. Ct. J. 612,
2009 WL 1028049 (Tex. Apr. 17, 2009) (orig. proceeding).  Accordingly, we deny
relator=s petition for writ of mandamus. 




 
PER CURIAM
 
Panel consists of Chief Justice
Hedges and Justices Yates and Frost.